Citation Nr: 1806515	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1985 and from June 1986 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is of record. 


REMAND

Regarding the claim for service connection for a left ankle disability, the Veteran claims that she fractured the ankle during service.  The Veteran indicates that she was unaware of that in-service injury ankle VA examiners found evidence of an old fracture after reviewing X-rays of the ankle in November 2011.  The Board notes that the VA treatment records currently of record are incomplete in the claims file.  Many November 2011 VA treatment records in the claims file contain no information other than a notation stating that the reader is not authorized to view that particular record.  Additionally, the record of evidence does not contain a copy of the November 2011 X-ray report.  A remand is necessary to obtain all complete copies of all outstanding VA treatment records.  Moreover, a remand is necessary to schedule a VA medical examination to determine the etiology of the Veteran's claimed left ankle disability.

Regarding the claims for service connection for shoulder disabilities, the Veteran has indicated that she experienced pain in both shoulders since service.  The Veteran has reported that, within a year of her June 1992 discharge from service, Dr. G.H. Smith performed a surgical procedure on her right shoulder at the Osteopathic Medical Center in Fort Worth, Texas.  The claims file does not contain any treatment records regarding that surgical procedure.  A remand is necessary to attempt to obtain all outstanding treatment records.  Moreover, a remand is necessary to schedule a VA medical examination to determine the etiology of any shoulder disabilities.

Regarding the claim for service connection for a bilateral foot disability, the Veteran has indicated that she has experienced bilateral foot pain since service.  A remand is necessary to schedule a VA medical examination to determine the etiology of any bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for any ankle, shoulder, and foot disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, to include complete, non-redacted copies of the VA treatment records already included, but not legible, in the claims file; and if properly completed release forms are procured, obtain all records from the office of Dr. G.H. Smith at the Osteopathic Medical Center in Fort Worth, Texas or, if that facility is closed, any depository for that facility's records.  

2.  Then, schedule the Veteran for a VA orthopedic examination with an orthopedist to determine the etiologies of any left ankle, right shoulder, left shoulder, and bilateral foot disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include the February 1982 and June 1986 reports of the Veteran's medical history, each noting a pre-service ankle fracture, and a June 1990 service medical record, in which the Veteran was treated for a toe bruise; the post-service treatment records, to include any reports of a right shoulder surgery and the November 2011 VA records regarding treatment for a left ankle disability; and the Veteran's lay statements.  A complete rationale should be provided for all opinions and conclusions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinions:

(a)  Did a left ankle disability clearly and unmistakably preexist the Veteran's entrance to service?  If so. is it clear and unmistakable that the preexisting left ankle disability was not permanently aggravated beyond its normal progression by service?  Please cite to any evidence to support a clear and unmistakable finding.

(b)  If the examiner finds that a preexisting left ankle disability did not clearly and unmistakably preexist the Veteran's service, is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability is related to service or any incident of service?  

(c)  If arthritis of the left ankle has been diagnosed, is it at least as likely as not (50 percent or greater probability) that left ankle arthritis became manifest within one year of the Veteran's June 1992 separation from service?

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability is related to active service or any incident of active service?

(e)  If arthritis of the right shoulder has been diagnosed, is it at least as likely as not (50 percent or greater probability) that right shoulder arthritis became manifest within one year of the Veteran's June 1992 separation from service?

(f)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder disability is related to active service or any incident of active service?

(g)  If arthritis of the left shoulder has been diagnosed, is it at least as likely as not (50 percent or greater probability) that left shoulder arthritis became manifest within one year of the Veteran's June 1992 separation from service?

(h)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral foot disability is related to active service or any incident of active service, to include the June 1990 in-service incident in which the Veteran incurred a left toe injury?

(g)  If arthritis of the foot or feet has been diagnosed, is it at least as likely as not (50 percent or greater probability) that arthritis of the feet became manifest within one year of the Veteran's June 1992 separation from service?

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

